Citation Nr: 1036733	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-28 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Whether a debt due to overpayment of compensation benefits is 
valid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty from April 1976 to May 1979.

By a decision entered in March 2005, the RO in Boston, 
Massachusetts implemented an April 2004 proposal to reduce the 
Veteran's compensation benefits, effective from March 1, 1994, 
for failure to provide evidence pertaining to his dependents.  In 
October 2005, the Veteran initiated an appeal to the Board of 
Veterans' Appeals (BVA or Board), challenging the validity of the 
debt owed to VA as a result of the retroactive reduction.  
38 C.F.R. §§ 20.200, 20.201.

In April 2006, while the Veteran's notice of disagreement was 
pending, the RO informed the Veteran that, based on additional 
evidence received, his benefits were being further reduced, 
effective from May 1, 1991.  The case was transferred to the 
jurisdiction of the RO in Hartford, Connecticut, which furnished 
him a statement of the case in September 2006, addressing the 
validity of the debt.  He perfected the appeal by filing a VA 
Form 9 (Appeal to Board of Veterans' Appeals) later that same 
month.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).

In his September 2006 substantive appeal, the Veteran requested a 
BVA hearing at a local VA office before a Member, or Members, of 
the BVA.  In February 2007, he withdrew that request and asked 
for a local hearing with a Decision Review Officer (DRO).  The 
DRO hearing was held in May 2007.  The DRO confirmed and 
continued the prior determination(s), and the case was 
transferred to the Board.

The Board remanded the case for additional development in October 
2009.  Following development, the RO continued the prior denial.  
The case was returned to the Board in May 2010, and the Veteran's 
representative submitted a written presentation in July.

As was noted in the Board's October 2009 remand, the Veteran has 
submitted a request for waiver of the overpayment here at issue.  
Inasmuch as the record on appeal does not reflect that the agency 
of original jurisdiction (AOJ) has taken initial adjudicatory 
action on that request, the Board has no present jurisdiction to 
consider it.


FINDINGS OF FACT

1.  The Veteran was awarded a 30 percent disability rating for a 
service-connected heart disorder in September 1979.

2.  In March 1982, the Veteran submitted a VA Form 21-686c 
(Declaration of Marital Status) wherein he reported that he had 
married S in June 1980.  He also reported the birth of a child in 
July 1981.

3.  In April 1982, VA granted additional dependency benefits for 
the Veteran's spouse and child.  He was informed that any change 
in the number or status of his dependents must be promptly 
reported to VA.

4.  The Veteran's marriage to S was terminated by divorce in 
April 1991.

5.  The Veteran married K in September 1995.

6.  The Veteran first informed the RO of his divorce and 
remarriage by a VA Form 21-686c received in July 2005.  Based on 
that information, the RO discontinued dependency benefits for S, 
effective from May 1, 1991, and awarded dependency benefits for 
K, effective from August 1, 2005.


CONCLUSION OF LAW

The debt due to overpayment of compensation benefits for a 
dependent spouse during the period May 1, 1991 to August 1, 2005, 
was validly created.  38 U.S.C.A. §§ 1115, 5112, 5302 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 1.962, 3.4, 3.401, 3.501 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was awarded a 30 percent disability rating for a 
service-connected heart disorder in September 1979.  In March 
1982, he submitted a VA Form 21-686c wherein he reported that he 
had married S in June 1980.  He also reported the birth of a 
child in July 1981.  In April 1982, VA granted additional 
dependency benefits for the Veteran's spouse and child.  He was 
informed that any change in the number or status of his 
dependents must be promptly reported to VA.

By a VA Form 21-686c received in July 2005, the Veteran reported 
that his marriage to S had been terminated by divorce and that he 
had subsequently married K.  (Evidence received in September 2005 
shows that the divorce to S became final in April 1991 and that 
he married K in September 1995.)  Based on evidence received and 
the applicable law and regulations, the AOJ removed S from the 
Veteran's award of compensation benefits, effective from May 
1991; added K to his award, effective from August 1, 2005; and 
created a debt covering the period during which he was improperly 
paid benefits for S.

On appeal, the Veteran maintains, in essence, that the debt due 
to overpayment of dependency benefits was not validly created.  
He says that he timely notified VA of his divorce and remarriage, 
including through his VA medical care providers, and argues that 
his second marriage should be recognized effective from 1995.

I.  Preliminary Matters

A.  Additional Evidence

The AOJ last furnished the Veteran a supplemental statement of 
the case (SSOC) relative to the issue here on appeal in February 
2010.  Thereafter, additional evidence was added to the claims 
file; specifically, VA medical records dated from 1984 to 2006.  
The Board has reviewed the evidence and finds that it is 
essentially duplicative of evidence received in December 2009 
which showed, among other things, that the Veteran made reference 
to his divorce and remarriage during periods of treatment 
beginning in 1995.  The evidence does not contain acceptable, 
secondary evidence of his 1995 marriage, 38 C.F.R. § 3.205, and 
does not otherwise contain any new or meaningful information that 
bears on the question of whether the debt at issue in this case 
was validly created.  There is no indication that the mention of 
divorce or remarriage was intended to provide VA with notice of 
such acts.  Accordingly, there is no need to return the case to 
the RO for review and preparation of another SSOC.  See 38 C.F.R. 
§ 19.31 (2009).  To do so would serve only to further delay the 
adjudication of this appeal, with no possibility of additional 
benefit flowing to the appellant.

B.   Notification and Assistance

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Although the VCAA is applicable to many types of claims, it does 
not apply in a case such as this, where the issue on appeal 
involves the validity of a debt.  This is so because the 
statutory provisions pertaining to debts (and waivers of 
overpayment) are found outside of Chapter 51 of Title 38, United 
States Code, and because the creation of a debt is premised on 
the receipt of evidence demonstrating that a claimant has been 
overpaid:  No "application for benefits" need be received.  
See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) 
(indicating that the duties under the VCAA are triggered by the 
receipt of a claim, or an application for benefits); Lueras v. 
Principi, 18 Vet. App. 435, 437-38 (2004).

Notwithstanding that the provisions of the VCAA are inapplicable, 
the Board has reviewed this case to ascertain whether the Veteran 
has had a fair opportunity to present argument and evidence in 
support of his appeal.  The Board concludes that he has.  It 
appears from the record that the AOJ has obtained all potentially 
relevant records that are procurable, including all available 
records associated with the Veteran's VA medical care from 1991 
to 2005.  He has been afforded a hearing, has been apprised of 
the reasons for the AOJ's determination(s), and has been given 
ample opportunity to identify and/or submit information and 
evidence in support of his appeal.  No further development action 
is necessary.

II.  The Merits of the Appeal

A Veteran entitled to compensation based on disability evaluated 
as 30 percent or more disabling may be paid additional 
compensation on account of a dependent spouse.  38 U.S.C.A. 
§ 1115 (West 2002 & Supp. 2010); 38 C.F.R. § 3.4(b)(2) (2009).  
An overpayment is created when VA determines that a beneficiary 
or payee has received monetary benefits to which he or she is not 
entitled.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 
(2009).

The relevant law pertaining to the Veteran's divorce from S is 
that the effective date of a reduction in compensation by reason 
of divorce on or after October 1, 1982, shall be the last day of 
the month in which the divorce occurred.  38 U.S.C.A. 
§ 5112(b)(2) (West 2002); 38 C.F.R. § 3.501(d)(2) (2009).  The 
relevant law pertaining to his marriage to K is that the 
effective date of payment of additional compensation is the 
latest of: (1) the date of marriage, if the evidence of the event 
is received within one year of the event, (2) the date notice is 
received of the dependent's existence, if evidence is received 
within one year of VA's request, or (3) the date dependency 
arises.  38 C.F.R. § 3.401(b) (2009).

Following a thorough review of the evidence in this case, and the 
applicable law and regulations, it is the Board's conclusion that 
the evidence preponderates against the Veteran's position that 
the debt in question is invalid.  The evidence clearly 
establishes that the Veteran's divorce to S became final in April 
1991.  Under the law, his entitlement to additional benefits on 
her behalf ended on the last day of that month.  The AOJ was 
therefore correct in its decision to reduce his benefits for S, 
effective from May 1, 1991.

As to the AOJ's decision to add K to the Veteran's award, 
effective from August 1, 2005, the Board notes that the Veteran's 
marriage to K occurred in September 1995.  It is true, as he 
contends, that he spoke of his divorce and remarriage to VA 
medical care providers beginning in 1995.  Communicating facts of 
that sort in a clinical setting, however, is insufficient, in and 
of itself, to establish entitlement to additional compensation 
for a dependent.  Under applicable regulations, marriage must be 
established by (1) a copy or abstract of the public record of 
marriage, or a copy of the church record of marriage, containing 
sufficient data to identify the parties, the date and place of 
the marriage, and the number of prior marriages if shown on the 
official record, (2) an official report from the service 
department as to marriage which occurred while the veteran was in 
service, (3) an affidavit of the clergyman or magistrate who 
officiated, (4) the original certificate of marriage, if VA is 
satisfied that it is genuine and free from alteration, (5) 
affidavits or certified statements of two or more eyewitnesses to 
the ceremony, (6) affidavits and certified statements pertaining 
to "common law" marriage, or (7) any other secondary evidence 
which reasonably supports a belief that a valid marriage actually 
occurred.  38 C.F.R. § 3.205(a) (2009).  Nothing in the record 
establishes that the Veteran ever submitted any of those types of 
evidence to his VA care providers.  Accordingly, and because 
satisfactory evidence of the marriage to K was not otherwise 
received prior to July 2005, the AOJ's decision to add K to his 
award, effective from August 1, 2005 was likewise correct, and 
creation of the resulting debt was valid.  The appeal is denied.

Moreover, there is nothing in the controlling law and regulations 
that suggests that mentioning a divorce or remarriage in 
association with clinical treatment is sufficient to provide 
notice to the VA authorizers.  There is no intent shown by the 
Veteran to notify those paying his benefits of his change in 
status.  There is no indication that any pertinent forms were 
filed at the time of any medical treatment.  Additionally, the 
Board is bound by the VA law and regulations, and nothing in 
those legal criteria excuse the lack of notice provided in this 
case, nor is an exception made for information provided in a 
clinical setting.

In arriving at this conclusion, the Board intimates no opinion, 
either legal or factual, as to the disposition of the Veteran's 
application for waiver of overpayment.  See Introduction, supra.



ORDER

The debt due to overpayment of compensation benefits for a 
dependent spouse during the period May 1, 1991 to August 1, 2005, 
was validly created.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


